Citation Nr: 0334561	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  97-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether the veteran's residuals of traumatic brain injury 
sustained in an August 7, 1992 motorcycle accident were the 
result of his own willful misconduct.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1989 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied service connection for 
post-traumatic stress disorder (PTSD), and which determined 
that the veteran's residuals of traumatic brain injury 
sustained in an August 7, 1992 motorcycle accident were the 
result of his own willful misconduct.  

A rating decision of October 2001 granted service connection 
for PTSD based upon stressors related to the veteran's 
service in the Southwest theater of operations during the 
Persian Gulf War, evaluated as 50 percent disabling, 
effective May 19, 1995.  



REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded). 

The RO has sent the veteran a letter that included notices as 
required under VCAA with regard to the claim for service 
connection for PTSD, but the RO has not taken steps to ensure 
that the notice and duty-to-assist provisions of VCAA have 
been applied to the development of the claim for service 
connection for residuals of brain injury.  Accordingly, this 
case must be remanded for the following action:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly apllied in the development of 
the claim for service connection for 
residuald of brain injury, to include the 
question of whether the injury was the 
result of willful misconduct.

2.  The RO should readjudicate the 
appellant's claim.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



